Citation Nr: 0420326	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to the assignment of an initial evaluation in 
excess of 10 percent for a headache disorder, from June 29, 
1945, to April 27, 1993.  

3.  Entitlement to the assignment of an evaluation in excess 
of 30 percent for headaches, from April 28, 1993.  

4.  Entitlement to an effective date earlier than January 31, 
1996, for a grant of service connection for a hearing loss 
disability.

5.  Entitlement to an effective date earlier than April 3, 
1995, for entitlement to special monthly compensation at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and A. B.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.  He was twice wounded in action during World War II and 
his decorations include the Combat Infantryman Badge and the 
Purple Heart Medal with Oak Leaf Cluster. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from various rating decisions of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a March 1995 decision, service connection was granted for 
headaches, due to a shell fragment wound to the head, with 
the assignment of a 10 percent rating, effective April 28, 
1993.  The veteran perfected an appeal with regard to the 
initial rating assigned for the headache disorder, and in 
October 1995, an increased evaluation of 30 percent disabling 
was granted for headaches, effective April 28, 1993.  An 
effective date of June 29, 1945, was subsequently assigned 
for the grant of service connection for headaches, along with 
a 10 percent rating from that date to April 28, 1993.  On 
appeal, the Board must consider both the propriety of the 
assignment of an initial rating in excess of 10 percent for 
headaches, from June 29, 1945, to April 28, 1993; and the 
propriety of the assignment of a rating in excess of 30 
percent for headaches, from April 28, 1993.  Fenderson v. 
West, 12 Vet App 119 (1999); Grantham v. Brown, 114 F.3d 1156 
(1997).  

This appeal also comes before the Board from a July 1996 
rating decision, which in pertinent part granted service 
connection for hearing loss, effective January 31, 1996.  The 
Board addressed the issue of the propriety of the disability 
ratings assigned in the February 2001 decision.   Also in 
that February 2001 decision, the Board found no clear and 
unmistakable error occurred in the 1945 denial of service 
connection for hearing loss (that issue arose from a separate 
July 1999 rating decision).  The veteran's appeal of the 
effective date of service connection, earlier than January 
31, 1996, as distinct from the allegation of clear and 
unmistakable error was remanded to the RO for further 
development and adjudication.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In a July 1997 rating decision, the RO denied, in pertinent 
part, a claim for entitlement to an earlier effective date 
for a grant of SMC at the statutory "S" rate.  This issue 
was remanded by the Board for the issuance of a Statement of 
the Case in order to comply with the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999).  This was accomplished and the 
veteran has perfected an appeal as to the issue.

Finally, in a February 2003 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
visual impairment of the left eye.  The veteran has properly 
perfected an appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's current left eye disorder was not incurred 
during his period of active service nor is it the result of 
retained shell fragments.

3.  From June 29, 1945, to April 27, 1993, the evidence of 
disability manifested by the veteran's headaches is 
consistent with a characteristic prostrating attack averaging 
one in two months.  

4.  Beginning April 28, 1993, the evidence of disability 
manifested by the veteran's headaches is consistent with 
characteristic prostrating attacks occurring on an average of 
once per month.

5.  Service connection for hearing loss was denied by rating 
action of July 1945; the veteran failed to file a timely 
appeal.  

6.  The veteran's reopened claim of entitlement to service 
connection for hearing loss was received on April 28, 1993.

7.  A VA examiner's opinion, dated in June 1996, provided the 
medical evidence showing a nexus between the veteran's 
bilateral hearing loss and the veteran's period of service.  

8.  As of April 3, 1995 the veteran was in receipt of a 100 
percent disability rating for PTSD and he had independently 
ratable disabilities of enucleation of the right eye at 40 
percent, headaches due to shell fragment wound to the head at 
30 percent, right leg gunshot wound at 10 percent, bilateral 
hearing loss rated noncompensably. 

CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.303 (2003).

2.  From June 29, 1945, to April 27, 1993, the criteria for a 
disability rating of 10 percent, and no more, have been met 
for the veteran's service-connected headaches.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
(DC) 8100 (2003).

3.  From April 28, 1993, the criteria for a disability rating 
of 30 percent, and no more, have been met for the veteran's 
service-connected headaches.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. Part 4, DC 8100 (2003).

4.  The evidence does not support entitlement to an effective 
date earlier than January 31, 1996, for entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400(q) 
(2003).

5.  The criteria for entitlement to an effective date earlier 
than April 3, 1995, for entitlement to special monthly 
compensation at the housebound rate are not met. 38 U.S.C.A. 
§§ 5110(a), 5107 (West 2002); 38 C.F.R. §§ 3.350(i), 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).   Parts of the veteran's claim 
date back to April 1993, when he filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for hearing loss and for increased ratings in his service-
connected disabilities.

Over the course of the veteran's appeal, the RO has notified 
the veteran of the information and evidence needed to 
substantiate and complete his various claims, and of what 
part of that evidence was to be provided by him and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These notifications, 
in sum, have advised the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, with regard to the veteran's claims for 
entitlement to increased rating for his service-connected 
headaches, earlier effective date for service connection for 
hearing loss and special monthly compensation, the RO 
notified the veteran by letter in May 2003 of the evidence 
needed to substantiate and complete these claims.  This 
letter supplemented the multitude of Statements of the Case 
(SOC) and Supplemental Statements of the Case (SSOC), and 
indeed the February 2001 Board decision, that itemized and 
specified the evidence of record and informed the veteran of 
the reasons for denial of his various claims.  Through the 
elaboration of the rationale of the denials, the RO 
effectively informed the veteran of the evidence needed to 
substantiate and complete his claims.  These documents 
include the October 1995 SSOC that included the issue of 
increased rating for headaches, the March 1997 SSOC that 
addressed the evaluation of headaches and hearing loss, the 
September 1997 SOC that addressed earlier effective dates, 
the June 1998 SSOC that addressed the evaluation of headaches 
and hearing loss, the November 1998 SSOC that addressed the 
evaluation of headaches, the May 1999 SSOC/Hearing Officer's 
Decision that addressed the evaluation of headaches and 
hearing loss, the December 1999 SOC that addressed an earlier 
effective date for service connection for hearing loss, the 
May 2000 SSOC/Hearing Officer's Decision that addressed the 
evaluation of headaches and the effective date for service 
connection for hearing loss, the February 2001 Board 
decision, and finally the August 2003 and March 2004 SSOCs 
that addressed the evaluation of headaches and effective 
dates for service connection for hearing loss and special 
monthly compensation.

With regard to the claim of service connection of a left eye 
disorder, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence was to be provided by him and 
what part VA would attempt to obtain for him in a February 
2002 letter.  See  Quartuccio, supra.  These notifications, 
in sum, have advised the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini, supra.

Except with regard to the veteran's claim of service 
connection for a left eye disorder, the Board acknowledges 
that the "official" VCAA notice letter in May 2003 was 
provided to the veteran long after the initial adjudications 
of his claims.  In a recent decision, the U.S. Court of 
Appeals for Veterans Claims (Court) expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, supra.  In this case, 
however, it is obvious that the RO could not have provided 
the VCAA notice prior to the initial adjudications because 
those adjudications took place years prior to the enactment 
of the VCAA and the promulgation of its implementing 
regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the March 2004 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in February 2001 to obtain additional records and 
provide the veteran with a hearing.  The RO has complied with 
the Board's remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  It is also noted that the veteran's 
service department medical records are on file, as are all 
identified post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Entitlement to Service Connection for a Left Eye Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2003).

The veteran asserts that he currently has a left eye disorder 
that is related to retained shell fragment from his injury 
incurred during World War II.  The veteran lost his right eye 
and retains a 5 mm fragment in the orbit of the right eye.  
The evidence also demonstrates that the veteran has retained 
shell fragments in other areas of the head.  These fragments, 
clearly identified by X-ray examination during the veteran's 
period of active service, are small and have often been 
missed upon subsequent VA radiological examinations.  More 
recently, the veteran has submitted private medical evidence, 
in particular letters from P.W.G., M.D., and C.J.W. who 
identified multiple fragments although they did not specify 
exact locations of the fragments, although several were noted 
to be within the veteran's sinuses.

The veteran has submitted a number of pictures depicting his 
placement of various magnets on his face and head.  The 
veteran has also asserted that his blood is magnetic although 
he has not identified any particular disorder that he relates 
to his magnetic blood.

Review of the veteran's service medical records, although 
showing extensive treatment for his shrapnel wounds, 
including the enucleation of his right eye, does not reveal 
any treatment directed at his left eye.

The evidence of record demonstrates that the veteran 
currently has a disorder of the left eye.  VA treatment 
records dating from 1993 through the present reveal diagnoses 
of blepharitis in the left eye.   Treatment records for many 
years have noted the use of artificial tears to alleviate 
symptoms of dry eyes.  Most recently in January 2004, the 
veteran was noted to have a dry, itchy, painful left eye 
occurring mostly at night.  

The veteran's eyes were examined in June 1996.  His shrapnel 
injuries and right eye enucleation were noted.  Otherwise, 
his past ocular history was noted to be unremarkable.  The 
veteran's corrected vision was noted to be 20/20.  He denied 
diplopia and there was no visual field defect.  The examiner 
noted no defects on external or slit lamp examination.  He 
noted moderate blepharitis and meibomitis in both of the 
veteran's eyes and stressed good hygiene.  

The veteran most recently underwent a VA examination in 
October 2002.  He complained of his left eye being bloodshot 
and tearing with some decreased vision since 1944.  He also 
had a gritty sandy feeling in the left eye.  He had noted 
decreasing vision over the previous months.  He had undergone 
a cataract extraction in December 2002 and a YAG capsulotomy 
in September 2002 with a private ophthalmologist.  This had 
improved his vision somewhat, but not as clear as he would 
like.

On physical examination of the left eye, the veteran was 
noted to have normal lids and lashes.  Tear meniscus was 
within normal limits, mildly decreased.  Sclera and 
conjunctiva were wet and quiet.  The cornea was clear with a 
supranasal scar, likely phaco cornea extraction incision, 
otherwise clear.  The anterior chamber was deep and quiet.  
Iris was round and regular with no neovascularization of the 
iris and no transillumination defects as seen through the 
dilated pupil.  Lens was post YAG capsulotomy.  Applanation 
tonometry pressure at 15/15 was 17.  Dilated fundus 
examination was cup-to-disc of 0.2 with a healthy rim.  
Macula was flat with no neovascularization of the disc or 
elsewhere, and no "CSDME."  Periphery was attached 360 
degrees and the vessel appeared within normal limits.  The 
examiner noted the veteran had diabetes mellitus but he noted 
no background diabetic retinopathy seen.  

The examiner addressed potential residuals of a shrapnel 
injury to the left eye.  He noted that there were no apparent 
scars on the veteran's cornea inhibiting vision.  The veteran 
did have a palpable granulomatous-like area on his nose on 
the left side that the veteran stated was retained shrapnel.  
The examiner noted it might be causing some discomfort to the 
nose but did not appear to cause any problems with his tear 
duct system and was located at least 8 to 9 mm away from 
where the normal tear duct would be.  The examiner noted 
decreased vision in the left eye, possibly secondary to some 
mild amblyopia, possibly due to the right eye being a better 
eye and losing that eye after the enucleation in 1944.  The 
veteran's vision appeared to be stable at 20/30. 

Refractive error of the eye as such is not a disease or 
injury for purposes of the payment of VA benefits.  See 
38 C.F.R. § 3.303(c) (2003).

Review of the evidence of record reveals that the veteran has 
a current disorder of the left eye, diagnosed most often as 
blepharitis.  Service medical records do not reveal any 
treatment directed to or diagnosis of any disorder of the 
left eye.  There is no medical evidence of record that 
establishes a relationship between the veteran's current left 
eye disorder and any event during service or to any fragments 
retained in the veteran's head.   Service connection requires 
competent evidence of a relationship between a current 
disability and service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998).  Absent such evidence in this case, service 
connection is not established. 

Finally, the Board observes that the veteran himself also 
asserts that his current left eye disorder is related to the 
injuries sustained during World War II.  As a lay person, the 
veteran is competent to relate and describe his left eye 
symptoms, which have been primarily a dry, scratchy, and 
blood shot left eye that has been diagnosed as blepharitis.  
However, to the extent that such a disorder may have multiple 
causes, a determination as to the etiology of the left eye 
disorder in this case requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of his left eye disorder 
is not competent evidence required to establish service 
connection.  

In conclusion, considering the entire record, the Board finds 
that the preponderance of the evidence is against service 
connection for a left eye disorder.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

Entitlement to the Assignment of an Initial Evaluation in 
Excess of 10 percent for a Headache Disorder, From June 29, 
1945, to April 27, 1993, and in Excess of 30 Percent From 
April 28, 1993 to the Present

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection for headaches, the entire body of 
evidence is for equal consideration. Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged." Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's headaches have been assigned schedular 
disability evaluations pursuant to 38 C.F.R. § 4.124a, Code 
8100 (2003). Under this Code, migraines that cause 
characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 10 
percent disabling. Characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months shall be evaluated as 30 percent disabling, and very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.

The veteran appealed the effective date of service connection 
and rating assigned to his service-connected headaches.  
Following the appeal, the effective date was made retroactive 
to June 1945, rated at 10 percent, and effective April 28, 
1993, the date of the veteran's claim for service connection, 
an increased rating to 30 percent was assigned.  The Court of 
Veterans Appeals (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, the current issues on 
appeal are entitlement to a rating greater than 10 percent 
for the period prior to April 1993 and greater than 30 
percent from then to the present time.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not support the award of a 
rating greater than 10 percent for the veteran's headaches 
prior to April 28, 1993, nor does it support the award of a 
30 percent rating at any time to the present.  During an 
analysis of the appropriate rating to be assigned to the 
veteran's headache disability, the Board is cognizant that 
the veteran was severely injured in September 1944 and 
continues to carry shell fragments distributed about his face 
and scalp.  The veteran has presented evidence and testimony 
regarding holes and bumps in his skull.  The Board is 
constrained by law and regulation to assign a disability 
rating based upon the rating criteria.  To the extent that 
the retained shrapnel fragments and other residuals do not 
produce identifiable and quantifiable disability, the Board 
is unable to assign ratings greater than those currently in 
effect for the veteran's headaches.

Review of the veteran's service medical records reveals that 
subsequent to the injury in September 1944 he had substantial 
treatment directed at his enucleated right eye and socket, 
with little or no mention of headaches.  The veteran was 
noted to have headaches shortly after his injuries in March 
1945.

On the veteran's original application for benefits received 
in July 1945, the veteran reported that he had headaches as a 
result of battle injuries.  He did not specify the intensity 
or frequency of the headaches.

During a February 1948 VA neuropsychiatric examination, the 
veteran reported that he had a dull frontal headache that was 
almost continually present.  A general medical evaluation, 
also in February 1948, reported frequent headaches.

Subsequent to February 1948 to April 1993, the available 
medical evidence is completely silent regarding the veteran's 
headaches.  During an August to September 1951 VA 
hospitalization, for appendicitis and tonsillitis, despite 
the report of a physical examination and description of the 
symptoms associated with the veteran's service-connected 
anxiety disorder, there was no discussion of complaint or 
treatment for any headache disorder. 

At an RO hearing in January 1995, the RO reported that he 
first experienced the headaches following his first injury, 
the concussion blast in May 1944.  He reported that he was 
more worried with staying alive during service than his 
headaches.

The Board also notes that although he did attempt to reopen 
his claim of entitlement to service connection for hearing 
loss, the veteran did not address his headaches during the 
years prior to April 1993.  The Board interprets this lack of 
medical evidence and initiative to seek VA compensation, 
despite significant contact with the VA in the ensuing years, 
as indicative of minimal disability and impact upon the 
veteran's employment resulting from his now service-connected 
headaches.  While the evidence shows that at least in the 
years shortly after service, the veteran's headaches were 
frequent, there is no evidence of record that would indicate 
that they are "prostrating" as would be required for a 30 
percent disability rating prior to April 1993.  The only 
evidence of their intensity, beyond the more recent testimony 
of the veteran, dates from 1948 and indicates that they are 
"dull frontal" headaches.  The Board is unable to find this 
is equivalent to "characteristic prostrating attacks" as is 
necessary for even a rating of 10 percent.

With regard to the evidence of the frequency and intensity of 
the veteran's headaches beginning in April 1993, the Board 
notes that at the January 1995 hearing, the veteran reported 
that at the present time the headaches felt like there was 
too much air in his head all the time.  His ears also felt 
like he was blown full of air.  He noted that sometimes the 
headaches were a dull ache.  Sometimes it was mild and other 
times it was really hurting.  The headaches got worse as the 
day went on, which had been the pattern since the initial 
concussion blast.  The veteran also testified that subsequent 
to service, the first time he sought treatment for his 
headaches had been at the Iron Mountain VA hospital in 1993.  

At an RO hearing in September 1995, the veteran testified 
that his headaches were constant but varied in severity.  He 
reported that when he got up in the morning they were not so 
severe.  If he was exposed to noise or irritated by people 
they would intensify, and by bedtime they were really 
terrible.  The more headache and noise he was exposed to, the 
more the shell fragments started pushing and got painful.  

He reported that there were two different types of pain in 
his head.  The headache pain began on the right side.  He 
also referred to pieces of shrapnel pushing out of his scalp, 
and reported that they would hook on his comb when he tried 
to comb his hair.  The veteran reported that any pressure on 
these pieces of shrapnel and he experienced pain.  This was 
in addition to the headache pain.

He reported that he had tried medication for the headaches 
but there was nothing that relieved the pain.  He reported 
that he did have headaches where he could not stand it and 
had to go lay down.  He was unclear as to the frequency that 
this occurred.  He noted that he had moved north to a quieter 
area to alleviate the headaches.

VA treatment notes, dated in April 1996, show a report of 
constant headaches and head pains.  He was noted to have 
probable post-concussion headaches.

The veteran was examined by VA in June 1996.  He complained 
of head pains and constant headaches.  He was noted to have 
sustained shrapnel wounds with multiple smaller pieces in the 
right side of the head on top of the skull and in the right 
orbit.  The veteran was reported to state that he did have 
head pain and constant headaches.  He felt like sand was in 
the top of his head with small pieces of shrapnel.  The 
veteran stated that he did have post-traumatic cerebral 
syndrome or brain disease due to trauma or head injury 
sustained during World War II and was very angry about the 
situation.  The diagnosis was head injury with post-traumatic 
cerebral syndrome or brain disease due to trauma from 
shrapnel.

At a VA PTSD examination in June 1996, the veteran complained 
of migraine headaches that he experienced day and night.  He 
stated, "the pressure is trying to push the shrapnel out of 
my head."  He also reported that the headaches are worse 
when he was in a noisy area such as Milwaukee, and that was 
why he moved up north in approximately 1976 to be in a more 
peaceful environment.

In January 1997, the veteran underwent a VA diseases of the 
brain examination.  He reported that for the past 50 years he 
had chronic daily headaches that were aggravated by his anger 
and excitement.  He tried medicines but they did not help 
him, and he was not taking any medication.  He described the 
headaches as pain on the top of the head as well as bilateral 
forehead and the right temple.  He stated that the right 
orbit and right temple swelled.  He stated that the headaches 
were dull, pushing or pressure.  He could not stand the 
people and noise, so had to move out of Milwaukee years ago.  

The examiner reported subjective complaints of the headaches 
as a dull headache located at the right temple to the top of 
the head and the forehead, daily, almost all day long with 
intensity from a 2/10 tolerable level to an intolerable level 
of 8/10.  With the headaches, he remained engaged in the 
activities of daily living.

The examiner diagnosed chronic headaches, post traumatic from 
shrapnel wound injury to the right orbit with retained 
foreign body, aggravated by anger.  He noted that there was 
no objective evidence of headaches at the time of the 
examination as the veteran could talk loudly and argue 
without painful expression.  The examiner also reported that 
according to the veteran, the headaches did not significantly 
limit his function.  The veteran had no weakened movement or 
excessive fatigability from the headaches.  

During a January 1997 VA psychiatric examination, the veteran 
again reported headaches and pain.  The veteran's psychiatric 
condition and chronic anger were noted to definitely 
influence the development and maintenance of headaches.

An April 1997 VA treatment report noted the complaint that 
the veteran's headaches were "driving him up a wall."

In September 1999, the veteran underwent a VA neurological 
examination.  The veteran's history of injury in World War II 
was recounted.  The veteran was noted to insist that he had 
holes in his head.  The veteran reported that his headaches 
"come and go."  They were most often on the right side, but 
sometimes to the back of his head.  He reported constant 
pain, pointing to the occipital area of his head.  He stated 
that the pain was not always in the same location and tended 
to move around.  He reported that it was sharp, and he 
described it as a railroad spike pushing out from the inside 
of his head to the outside.  He described other areas as 
stretching pressure.  He reported that he always had pain in 
his head and upper neck with lying down at night, and found 
it difficult to fall asleep.  The veteran was described as 
very vague, excitable, and wandering in his description of 
symptoms.  He denied nausea and vomiting associated with the 
headaches.  He rated them as a 6 to 8 on the pain scale of 1 
to 10.

The veteran stated that he took medicine for his pain.  The 
examiner noted review of the veteran's medication profile 
indicated that the veteran was on salsalate three times per 
day.  He did have acetaminophen ordered, but he stated that 
he took this one to two times per week for bad headaches that 
he rated as a 9 to 10 on the pain scale.

The veteran reported that the headaches intensity increased 
with noise.  He stated that pressure from his eyeglasses in 
the temples could increase the pain.  He reported that his 
head felt numb in the morning.  He reported that the 
headaches usually began a few hours after he was up, and they 
were always there when he went to bed at night, and it was 
difficult to fall asleep.  He reported sleeping 10 to 12 
hours, or at least being in bed for that period of time.

The examiner concluded with a diagnosis of chronic headaches 
with multiple causes including stress and severe degenerative 
disease of the entire cervical spine.

VA treatment notes dated in August 2002 note complaints of 
headaches and posterior neck pain.

During the veteran's December 2003 RO hearing, he described 
prostrating headaches that occurred two to three times per 
month.

Subsequent to April 1993, the evidence clearly shows that the 
veteran experiences constant headaches.  The evidence does 
not establish that the intensity of the headaches is 
"completely prostrating" productive of severe economic 
inadaptability.  From the veteran's descriptions of the 
headaches during his RO hearings and from the complaints 
elicited in treatment in examination reports, the veteran is 
not prostrated by the headaches.

While he notes that he periodically must lie down, the 
veteran's reported symptomatology does not show that these 
types of headaches are very frequent.  Several VA examiners 
have noted that the veteran is not limited in his daily 
functioning by the headaches, thus they are not productive of 
severe economic inadaptability.  In sum, the veteran 
complains of a constant, chronic headache, as well as 
exacerbations of severe headaches.  In this respect, the 
Board finds that the overall disability picture most closely 
approximates the criteria for a 30 percent rating beginning 
in April 1993, when the veteran first sought recent treatment 
for the headaches.

Although the veteran has been granted special monthly 
compensation based on housebound status, through a 100 
percent disability rating and other disabilities 
independently ratable at 60 percent, that award was based 
upon the totality of his service-connected disabilities and 
not solely upon the impairment caused by headaches.  Thus, 
the Board finds the headaches not productive of severe 
economic inadaptability.

Because the symptomatology manifested by the veteran's 
headaches does not more nearly approximate the criteria for a 
50 rating, a rating in excess of 30 percent must be denied.

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the headaches 
alone that would take the case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the provisions of 38 C.F.R. § C.F.R. 
3.321(b), was not required. See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his attorney, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board 
finds no provision upon which to assign a higher rating.

Entitlement to an Effective Date Earlier Than January 31, 
1996, For a Grant of Service Connection for a Hearing Loss 
Disability

As noted in the introduction, in February 2001, the Board 
addressed and denied the veteran's claim that the July 1945 
rating decision denying service connection for hearing loss 
was clearly and unmistakably erroneous.  The issue presently 
before the Board is the proper application of the law and 
regulations governing effective dates to a reopened claim of 
service connection.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r).

The RO has assigned an effective date of January 31, 1996, 
for the award of service connection for the veteran's 
bilateral hearing loss disability.  As explained below, the 
date corresponds with the receipt of a statement supporting 
the veteran's request to reopen the previously denied claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran contends that he is entitled to 
retroactive benefits for a hearing loss disability from July 
1945, the date of separation from active service.  
Specifically, it is his contention that service connection 
should have been granted for hearing loss at the time of the 
July 1945 decision that denied his initial claim for service 
connection for a hearing injury.  The merits of these 
contentions were addressed in the February 2001 Board 
decision.

Consistent with the Board's February 2001 decision denying 
the claim of clear and unmistakable evidence, the Board finds 
that the July 1945 rating decision denying entitlement to 
service connection for a hearing disability is final.  
38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008.  
Although the veteran indicated disagreement with the findings 
of the July 1945 rating decision, he failed to fully complete 
an appeal of that decision by submitting the appropriate 
documentation.  Thus, the July 1945 decision that denied 
service connection for a hearing injury is final and may only 
be reopened after it has been disallowed if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Review of the veteran's claims folder subsequent to the July 
1945 rating decision reveals a February 1979 rating decision 
denying a request to reopen the claim of service connection 
for hearing loss.  The veteran did not appeal that decision.

VA received the next document in the veteran's claims folder 
that addresses the veteran's hearing loss disorder on April 
28, 1993.  In February 1994, the veteran's request to reopen 
was denied because no new and material evidence had been 
submitted.  The veteran submitted a notice of disagreement 
with that rating decision, received in April 1994.  The RO 
provided the veteran a Statement of the Case in May 1994, and 
the veteran submitted a statement exhibiting his intent to 
pursue the appeal of his hearing loss disability.  In 
February 1995, the issue of new and material evidence was 
addressed in a Hearing Officer's decision.

In On January 31, 1996, the RO received a statement from the 
veteran again requesting service connection for his hearing 
loss and reiterating his previous contentions.  He noted that 
he had an active appeal dating to May 1993.

A June 1996 VA examiner found the veteran's bilateral hearing 
loss could have resulted from the artillery shell explosion 
and resulting concussion.  In July 1996, the RO granted 
entitlement to service connection, effective January 31, 
1996, the date of receipt of the veteran's statement. 

The veteran submitted a claim to reopen on April 28, 1993.  
Therefore, pursuant to 38 C.F.R. § 3.400 (q)(1)(ii) (2000), 
the effective date can be no earlier than that date.  
However, pursuant to 38 C.F.R. § 3.400(q) the effective date 
should be the later of two dates - either the date of receipt 
of claim in April 1993 or the date of the receipt of the new 
and material evidence that provides the evidence necessary to 
grant the veteran's claim, in June 1996.  The Board finds 
that the appropriate date is June 1996, as it is the later 
date.

During the course of the development of the veteran's claim 
to reopen, new evidence (that not previously of record) was 
received.  This included a Surgeon General's Office (SGO) 
report that showed the dates of admission to military 
hospitals following the veteran's wounds in World War II.  
They did not note the any disability of the veteran's 
hearing.  Service medical records of record in July 1945 at 
the time of the denial of service connection noted some 
deafness in the right ear.   However, because no further 
evidence of hearing loss was shown during the veteran's 
subsequent hospitalizations, service connection was denied 
because there was no current disability of the ears.  The 
decisive evidence was a VA audiological examination report 
that included competent medical opinion establishing a nexus 
between the veteran's current bilateral hearing loss and the 
injuries sustained in World War II.  

Thus, pursuant to 38 C.F.R. § 3.400(q), the appropriate 
effective date for service connection should be June 19, 
1996.  The Board notes that the RO has incorrectly assigned 
an earlier January 31, 1996 effective date for service 
connection.  If the date were to be set according to the date 
the claim to reopen were received, the proper date would be 
April 1993, because the Board finds that the veteran had an 
active appeal of the February 1994 denial of the request to 
reopen filed in April 1993.  However, this error is harmless 
to the veteran because the evidence did not support the 
veteran's claim of service connection until June 19, 1996, 
the veteran's effective date is currently earlier than that 
supported by the evidence.

As noted, the veteran submitted Surgeon General's Office 
records during the course of his claim for service 
connection.  The Board notes that 38 C.F.R. § 3.400(q)(2) and 
38 C.F.R. § 3.400(g) are not for consideration in this claim. 
38 C.F.R. § 3.400 (g) refers to correction of military 
records (38 U.S.C. 5110(i); Pub. L. 87-825).  Where 
entitlement is established because of the correction, change 
or modification of a military record, or of a discharge or 
dismissal, by a Board established under 10 U.S.C. 1552 or 
1553, or because of other corrective action by competent 
military naval, or air authority, the award will be effective 
from the latest of these dates: (1) Date application for 
change, correction, or modification was filed with the 
service department, in either an original or a disallowed 
claim; (2) Date of receipt of claim if claim was disallowed; 
or (3) One year prior to date of reopening of disallowed 
claim.  In this instance there was no correction of the 
service medical records previously on file. 

Likewise, 38 C.F.R. § 3.400(q)(2) refers to new and material 
evidence:
(2) Service department records.  To agree 
with evaluation (since it is considered 
these records were lost or mislaid) or 
date of receipt of claim on which prior 
evaluation was made, whichever is later, 
subject to rules on original claims filed 
within 1 year after separation from 
service. See paragraph (g) of this 
section as to correction of military 
records. 38 C.F.R. § 3.400(q)(2).  The 
SGO records obtained were new and 
material; however, these service records 
were not the new and material evidence 
that formed the basis for the grant of 
service connection for hearing loss.  
Prior evidence had shown in-service 
notation of an injury to the veteran's 
hearing.  The current medical evidence 
and opinions gathered upon reopening the 
claim established the basis for service 
connection.  

The SGO records did not form the basis for the grant of 
service connection, and thus the claim is properly considered 
under 38 C.F.R. § 3.400 (q)(1)(ii) (2003).  Accordingly, the 
Board finds that the evidence does not support entitlement to 
an effective date earlier than January 31, 1996, for service 
connection of the veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 5107, 5108, 5110; 38 C.F.R. §§ 3.156, 3.400(q) 
(2003).

Entitlement to an Effective Date Earlier Than April 3, 1995, 
for Entitlement to Special Monthly Compensation at the 
Housebound Rate

The veteran seeks an earlier effective date for entitlement 
to special monthly compensation at the housebound rate under 
the provisions of 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350 (i) (2003).   In a statement dated in May 
1997, the veteran argued that because VA knew he had shrapnel 
in his head since 1945, he should be entitled to special 
monthly compensation "S" retroactive to June 1945.

Special monthly compensation provided by § 1114(s) is payable 
where the veteran has a single service-connected disability 
rated as 100 percent and, either has additional service-
connected disabilities or disabilities independently ratable 
at 60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or is permanently 
housebound by reason of service-connected disabilities.

Unless specifically provided "otherwise," the effective 
date of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a).  38 U.S.C.A. 
§ 5110(b)(2) provides "otherwise" by stating that the 
effective date of an award of increased compensation "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. 
§ 3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date of an increase is the "date of receipt of 
claim or [the] date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  See also VAOPGCPREC 12-98 (1998).  

By a rating decision dated in August 1996, the RO found the 
veteran's evaluation for his service-connected PTSD was 100 
percent effective from April 3, 1995 the date he sought VA 
treatment that demonstrated an increase in disability.  At 
that time, the veteran had independently ratable disabilities 
of enucleation of the right eye at 40 percent, headaches due 
to shell fragment wound to the head at 30 percent, right leg 
gunshot wound at 10 percent, bilateral hearing loss rated 
noncompensably.  These disabilities under 38 C.F.R. § 4.25 
combined for a 60 percent disability rating.  Thus, prior to 
April 3, 1995, the veteran did not have a single disability 
ratable at 100 percent.  Review of the veteran's claims 
folder does not reveal disagreement with the effective date 
of the 100 percent rating for PTSD.  The evidence does not 
support a finding that prior to April 1995 the veteran met 
the statutory and regulatory requirements for special monthly 
compensation at the "S" rate.  

The preponderance of the evidence being against a finding 
that the veteran met the statutory criteria for special 
monthly compensation at the "S" level, the evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to the assignment of an initial evaluation in 
excess of 10 percent for a headache disorder, from June 29, 
1945, to April 27, 1993 is denied.

Entitlement to the assignment of an evaluation in excess of 
30 percent for headaches, from April 28, 1993 is denied.

Entitlement to an effective date earlier than January 31, 
1996, for a grant of service connection for a hearing loss 
disability is denied.

Entitlement to an effective date earlier than April 3, 1995, 
for entitlement to special monthly compensation at the 
housebound rate is denied.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



